Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 9, and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 12, and 14-16 of U.S. Patent No. 11,109,101 (hereinafter reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Current Application 
Reference Patent
2. (New) A system, comprising:

a non-transitory storage medium that stores instructions; and

a processing unit that executes the instructions to:






select segments for the content to pull to fulfill the digital video recording request;






 determine whether to delay fulfillment of the digital video recording request based on user characteristics to reduce system overhead despite being able to fulfill the digital video recording request without cancelling or rescheduling another digital video recording request; and 

upon determining to delay the fulfillment of the digital video recording request, delay pulling the segments for the content.

9. (New) A method for obtaining content from a content delivery network, comprising:

receiving a digital video recording request for content from the content delivery network;










delaying fulfillment of the digital video recording request based on user characteristics to reduce system overhead despite being able to fulfill the digital video recording request without cancelling or rescheduling another digital video recording request; and

pulling segments for the content to at least one device to fulfill the digital video recording request.


12. (New) The method of claim 9, wherein a first of the segments has a different bit rate than a second of the segments.




13. (New) The method of claim 12, wherein the first of the segments corresponds to a first bandwidth and the second of the segments corresponds to a second bandwidth.

14. (New) The method of claim 13, wherein the first bandwidth is selected based on a first network speed and the second bandwidth is selected based on a second network speed.

15. (New) The method of claim 9, wherein the content delivery network is an adaptive bit rate content delivery network.





a communication network; and

 at least one device communicably connected to at least one digital video recorder device via the communication network, the at least one device: 

stores content; 


delays fulfillment of a digital video recording request based on user characteristics to reduce system overhead despite being able to fulfill the digital video recording request without cancelling or rescheduling another digital video recording request, the digital video recording request corresponding to the content; and 

provides segments for the content in response to a pull by the at least one digital video recorder device initiated to satisfy the digital video recording request.




17. (New) The content delivery system of claim 16, wherein the at least one device receives a request to cancel the pull in response to transmitting an indication of a pull conflict to the at least one digital video recorder device.


a non-transitory storage medium that stores instructions; and

a processing unit that executes the instructions to: 



monitor at least processing and storage capacity to select a bandwidth; 

locate segments for the content having a bit rate corresponding to the bandwidth in the content delivery network from multiple versions of the content that each have different bit rates; 

begin pulling the segments for the content to fulfill the digital video recording request; 

determine whether to delay fulfillment of the digital video recording request based on user characteristics to reduce system overhead despite being able to fulfill the digital video recording request without cancelling or rescheduling another digital video recording request; and 

if the processing unit determines to delay fulfillment of the digital video recording request, delay pulling of the segments for the content.

8. A method for obtaining content from a content delivery network, comprising: 

receiving a digital video recording request for content from the content delivery network at a device; selecting a bandwidth based on monitored device resources; determining locations in the content delivery network of segments for the content that have a bit rate corresponding to the bandwidth, the content delivery network storing multiple versions of the content, each of the 

delaying fulfillment of the digital video recording request based on user characteristics to reduce system overhead despite being able to fulfill the digital video recording request without cancelling or rescheduling another digital video recording request; and 

pulling the segments for the content from the locations to the device to fulfill the digital video recording request.

12. The method of claim 8, further comprising: determining to change to an additional bandwidth based on a change in the monitored device resources; and switching to additional segments for the content having a different bit rate than the segments.

See claim 12 of reference patent above, in which the additional segments correspond to the second of the segments corresponding to a second bandwidth, i.e. having a different bit rate.

14. The method of claim 8, wherein selecting the bandwidth further comprises selecting the bandwidth based on a network speed.


See claim 12 of reference patent above, i.e. selecting segments of different bit rates to accommodate network conditions, thus the network supports an adaptive bit rate and is an adaptive bit rate content delivery network.



a communication network; and 

at least one device communicably connected to a digital video recorder device via the communication network, the at least one device: 

stores multiple versions of content that each has different bit rates; 

delays fulfillment of a digital video recording request based on user characteristics to reduce system overhead despite being able to fulfill the digital video recording request without cancelling or rescheduling another digital video recording request, the digital video recording request corresponding to the content; and 

provides segments for the content, the segments having a bit rate corresponding to a bandwidth selected by the digital video recorder device based on monitored digital video recorder device resources, in response to a pull by the digital video recorder device initiated to satisfy the digital video recording request.

16. The content delivery system of claim 15, wherein the at least one device receives a request to cancel the pull in response to transmitting an indication of a pull conflict to the digital video recorder device.



Claims 3-8, 10-11, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 12, and 14-16 of reference patent as applied to claims 2, 9, and 12-17 above, in view of Bowen et al. (US 2016/0119404 A1 – hereinafter Bowen). 
Regarding claim 3, see claim 1 of reference patent above. However, claim 1 of reference patent does not recite “the processing unit selects the segments for the content to pull to fulfill the digital video recording request that have a bit rate corresponding to a selected bandwidth from multiple versions of the content that each have different bit rates.”
Bowen discloses a processing unit selects the segments for the content to pull to fulfill a digital video recording request that has a bit rate corresponding to a selected bandwidth from multiple versions of the content that each has different bit rates ([0029] – selecting segments based on selected bandwidth among segments of multiple bit rates).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Bowen into the system recited in claim 1 of reference patent to select the best segments that the network condition can accommodate thus providing the user with content with best quality according to current network constraints.
Regarding claim 4, see the discussion of claim 3 above. However, claim 1 of reference patent in view of Bowen does not recite, “the processing unit: selects an updated bandwidth based on an updated monitoring of the storage capacity; and pulls additional segments having an additional bit rate based on the updated bandwidth.”
Bowen also discloses the processing unit selects the selected bandwidth based on monitored network resources ([0039]-[0041] – selecting a bandwidth based upon network condition and system resources to perform other processing, e.g. a second recording, concurrent playback sessions etc.).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Bowen into the system as proposed in claim 3 to accurately select the bandwidth by monitoring more network resources that can affect the bandwidth.
Regarding claim 5, see the discussion of claim 3 above. However, claim 1 of reference patent in view of Bowen does not recite, “the processing unit selects the selected bandwidth based on monitored processing capacity.”
Bowen also discloses the processing unit selects the selected bandwidth based on monitored processing capacity ([0039]-[0041] – selecting a bandwidth based upon system resources to perform other processing, e.g. a second recording, concurrent playback sessions etc.).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Bowen into the system as proposed in claim 3 to accurately select the bandwidth by monitoring more types of network resources that can affect the bandwidth.
Regarding claim 6, see the discussion of claim 3 above. However, claim 1 of reference patent in view of Bowen does not recite the processing unit selects the selected bandwidth based on monitored storage capacity.
Bowen also discloses the processing unit selects the selected bandwidth based on monitored storage capacity ([0046]).

Regarding claim 7, see the discussion of claim 3 above. However, claim 1 of reference patent in view of Bowen does not recite the processing unit delays pulling the segments for the content after beginning to pull the segments for the content.
Bowen also discloses the processing unit delays pulling the segments for the content after beginning to pull the segments for the content ([0046]-[0048]; [0051] – pulling segments of a news program is delayed after they begin to be pulled, i.e. due to drop in bandwidth during downloading).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Bowen into the system as proposed in claim 3 to delay pulling the segments to avoid overhead as much as possible.
Regarding claim 8, see the discussion of claim 3 above. However, claim 1 of reference patent in view of Bowen does not recite the processing unit pulls additional segments having an additional bit rate based on an updated bandwidth corresponding to an updated monitoring.
Bowen also discloses the processing unit pulls additional segments having an additional bit rate based on an updated bandwidth corresponding to an updated monitoring ([0029] – at least when monitored speed increases, i.e. bandwidth increases, selecting additional segments with higher bit rates; when monitored speed decreases, i.e. bandwidth decreases, selecting segments with lower bit rates).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Bowen into the system as proposed in claim 3 so that the determination to delay fulfillment of pulling segments is provided up-to-date based on newest detected conditions.
Regarding claim 10, see the discussion of claim 9 above. However, claim 8 of reference patent in view of Bowen does not recite the at least one device is a client digital video recorder.
Bowen also discloses the at least one device is a client digital video recorder ([0024] – the client device is a client digital video recorder that records digital contents onto a mass storage device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Bowen into the method recited in claim 8 of reference patent to employ the method on different types of client devices thus enhancing the utility of the method.
Regarding claim 11, see the discussion of claim 9 above. However, claim 8 of reference patent in view of Bowen does not recite the at least one device is a network digital video recorder.
Bowen discloses the at least one device is a network digital video recorder ([0024] – the client device is a network digital video recorder that records digital contents from a server via a network onto a mass storage device).

Regarding claim 18, see claim 15 of reference patent in view of Bowen does not recite the content comprises multiple versions of content that each have different bit rates.
Bowen discloses the content comprises multiple versions of content that each have different bit rates ([0029] – segments are encoded at multiple bit rates).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Bowen into the system recited in claim 15 of reference patent so that delivery of the content can be easily adapted to the network conditions.
Regarding claim 19, see claim 15 of reference patent in view of Bowen does not recite the segments have a bit rate corresponding to a bandwidth selected based on monitored resources
Bowen discloses the segments have a bit rate corresponding to a bandwidth selected based on monitored resources ([0029] – at least when monitored speed increases, i.e. bandwidth increases, selecting additional segments with higher bit rates; when monitored speed decreases, i.e. bandwidth decreases, selecting segments with lower bit rates).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Bowen into 
Regarding claim 20, see claim 15 of reference patent in view of Bowen does not recite the at least one digital video recorder device comprises a smart phone.
Bowen discloses the at least one digital video recorder device comprises a smart phone ([0021] – the client device 120 is a smart phone).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Bowen into the system recited in claim 15 of reference patent to deliver contents to different types of client devices thus enhancing the utility of the system.
Regarding claim 21, see claim 15 of reference patent in view of Bowen does not recite the communication network comprises a cellular communication network
Bowen discloses the communication network comprises a cellular communication network ([001] – a cellular access network).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Bowen into the system recited in claim 15 of reference patent to use existing cellular communication networks to deliver contents thus having more types of customers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen and Chen et al. (US 2012/0224834 A1 – hereafter Chen).
Regarding claim 2, Bowen discloses a system, comprising: a non-transitory storage medium that stores instructions (Fig. 2; [0022]; [0024] – memory 220); and a processing unit that executes the instructions (Fig. 2; [0022] – processor 210) to: receive a digital video recording request for content from a content delivery network ([0033] – receiving a request from a user to record content from a content delivery network as at least shown in Fig. 1); select segments for the content to pull to fulfill the digital video recording request ([0029] – selecting segments for download); determine whether to delay fulfillment of the digital video recording request based on user characteristics to reduce system overhead ([0050] – based on whether the user is willing to watch the content at a later time, fulfillment of the recording request is rescheduled so that contents of higher quality are available when bandwidth improves); and upon determining to delay the fulfillment of the digital video recording request, delay pulling the segments for the content ([0050] – based on whether the user is willing to watch the content at a later time, fulfillment of the recording request is rescheduled so that contents of higher quality are available when bandwidth improves).
However, Bowen does not disclose the fulfillment of the digital video recording request is determined to be delayed despite being able to fulfill the digital video recording request without cancelling or rescheduling another digital video recording request.
([0044] – fulfillment of a digital video recording request is determined to be delayed in order to reduce possibilities of resource conflicts despite able to fulfill the request without cancelling or rescheduling another recording request because there is no conflict at the time).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Chen to record the segments in the electronic device taught by Bowen in order to help users reduce possibilities of resource conflicts with an optimal solution (Chen: [0044]).
Regarding claim 3, Bowen also discloses the processing unit selects the segments for the content to pull to fulfill the digital video recording request that have a bit rate corresponding to a selected bandwidth from multiple versions of the content that each have different bit rates ([0029] – selecting segments based on selected bandwidth among segments of multiple bit rates).
Regarding claim 4, Bowen also discloses the processing unit selects the selected bandwidth based on monitored network resources ([0039]-[0041] – selecting a bandwidth based upon network condition and system resources to perform other processing, e.g. a second recording, concurrent playback sessions etc.).
Regarding claim 5, Bowen also discloses the processing unit selects the selected bandwidth based on monitored processing capacity ([0039]-[0041] – selecting a bandwidth based upon system resources to perform other processing, e.g. a second recording, concurrent playback sessions etc.).
Regarding claim 6, Bowen also discloses the processing unit selects the selected bandwidth based on monitored storage capacity ([0046]).
Regarding claim 7, Bowen also discloses the processing unit delays pulling the segments for the content after beginning to pull the segments for the content ([0046]-[0048]; [0051] – pulling segments of a news program is delayed after they begin to be pulled, i.e. due to drop in bandwidth during downloading).
Regarding claim 8, Bowen also discloses the processing unit pulls additional segments having an additional bit rate based on an updated bandwidth corresponding to an updated monitoring ([0029] – at least when monitored speed increases, i.e. bandwidth increases, selecting additional segments with higher bit rates; when monitored speed decreases, i.e. bandwidth decreases, selecting segments with lower bit rates).
Claim 9 is rejected for the same reason as discussed in claim 1 above.
Regarding claim 10, Bowen also discloses the at least one device is a client digital video recorder ([0024] – the client device is a client digital video recorder that records digital contents onto a mass storage device).
Regarding claim 11, Bowen also discloses the at least one device is a network digital video recorder ([0024] – the client device is a network digital video recorder that records digital contents from a server via a network onto a mass storage device).
([0029] – segments are encoded at multiple bit rates).
Regarding claim 13, Bowen also discloses the first of the segments corresponds to a first bandwidth and the second of the segments corresponds to a second bandwidth ([0029] – some segments for higher bandwidth, other segments for lower bandwidth).
Regarding claim 14, Bowen also discloses the first bandwidth is selected based on a first network speed and the second bandwidth is selected based on a second network speed ([0029] – some segments are for a higher network speed, other segments are for a lower network speed).
Regarding claim 15, Bowen also discloses the content delivery network is an adaptive bit rate content delivery network ([0028]-[0029] – an ABR content delivery network).
Regarding claim 16, Bowen discloses a content delivery system (Fig. 1), comprising: a communication network (Fig. 1 – communication network 130); and at least one device communicably connected to at least one digital video recorder device via the communication network (Fig. 1 – server 110 connected to client device 120 via the network 130), the at least one device: stores content ([0014]-[0015] - storing on server 110 multiple version of content each has a different bit rate as further described in at least [0029] to be selected as described in at least [0036]-[0037]); delays fulfillment of a digital video recording request based on user characteristics to reduce system overhead, the digital video recording request corresponding to the ([0050] – based on whether the user is willing to watch the content at a later time, fulfillment of the recording request is rescheduled so that contents of higher quality are available when bandwidth improves); and provides segments for the content  in response to a pull by the at least one digital video recorder device initiated to satisfy the digital video recording request ([0036]-[0037]; [0039]; [0045]-[0046] – providing the segments as requested based on the monitored resources, e.g. at least downloading processing capacity and/or processing capacity of performing simultaneous playback etc., and storage capacity of storage device 240, and selecting a bandwidth accordingly).
Bowen does not disclose delays fulfillment of a digital video recording request based on user characteristics to reduce system overhead despite being able to fulfill the digital video recording request without cancelling or rescheduling another digital video recording request.
Chen discloses fulfillment of a digital video recording request is determined to be delayed despite being able to fulfill the digital video recording request without cancelling or rescheduling another digital video recording request ([0044] – fulfillment of a digital video recording request is determined to be delayed in order to reduce possibilities of resource conflicts despite able to fulfill the request without cancelling or rescheduling another recording request because there is no conflict at the time).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Chen to record the segments in the (Chen: [0044]).
Regarding claim 17, Bowen also discloses the at least one device receives a request to cancel the pull in response to transmitting an indication of a pull conflict to the at least one digital video recorder device ([0046]-[0048]; [0053]; [0067] – any factor that causes a request not being able to be fulfilled, a user can cancel the recording).
Regarding claim 18, Bowen also discloses the content comprises multiple versions of content that each have different bit rates ([0029] – segments are encoded at multiple bit rates).
Regarding claim 19, Bowen also discloses the segments have a bit rate corresponding to a bandwidth selected based on monitored resources ([0029] – at least when monitored speed increases, i.e. bandwidth increases, selecting additional segments with higher bit rates; when monitored speed decreases, i.e. bandwidth decreases, selecting segments with lower bit rates).
Regarding claim 20, Bowen also discloses the at least one digital video recorder device comprises a smart phone ([0021] – the client device 120 is a smart phone).
Regarding claim 21, Bowen also discloses the communication network comprises a cellular communication network ([001] – a cellular access network).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484